Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-24, 26, 29-32, 34, 37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bradbury et al., US 2021/0045838 A1, hereinafter Bradbury.
Claim 21. 
Bradbury teaches a method of imaging a surgical site (see fig. 1), the method comprising: 
obtaining, by a controller of an automated surgical hub system, first image data of a surgical site (see [0105] discloses the multichannel imaging camera is a portable imaging system capable of detecting light from multiple probes species simultaneously with high signal-to-noise ratio, the examiner believes the computer 105 in fig. 1 can be the controller of the automated surgical hub system, and the video/NIR camera 125 can be considered as the first image data of the surgical site); 
controlling, by the controller of the automated surgical hub system, at least one illumination source to illuminate the surgical site in a first manner (see [0123] discloses in fig. 1, a sensor 125 in the operating room (e.g., mounted for intraoperative fluorescent imaging of the surgical site) detects fluorescence emitted by the dual-modality probe (e.g., nanoparticles or non-particle probe) during surgery when such fluorescence is detectable [e.g., when the nanoparticles are at or just beneath (e.g., within several centimeters from the surface of the patient's skin) the exposed surface of the patient tissue], or the radiological images may include one or more “still” 3D images or a time-series of 3D images (e.g., a sequence of 3D images obtained over a period of time) obtained using a radiological imaging apparatus (e.g., a PET, SPECT, PET/CT, or SPECT/CT imaging system) 155, of [0063] can be considered as the first manner); 
obtaining, by the controller of the automated surgical hub system, second image data of the surgical site under illumination in the first manner by the at least one illumination source (in fig. 1 #125 or #150 or #160 or #155 can be considered as the second image data);
calculating, by the controller of the automated surgical hub system, a three-dimensional model of the surgical site based on the second image data obtained by the controller (#155 is the second image data calculating 3D images or a time-series of 3D images (e.g., a sequence of 3D images obtained over a period of time) obtained using a radiological imaging apparatus (e.g., a PET, SPECT, PET/CT, or SPECT/CT imaging system) 155); and
integrating, by the controller of the automated surgical hub system, the three dimensional model of the surgical site with the first image data of the surgical site. (see at [0064] discloses the processor (e.g., of computer 105) produces a real-time augmented reality (AR) overlay (e.g., 3D representation) using the one or more radiological images and the one or more series of NIR images. For example, the AR overlay may be produced by performing an artificial neural network (ANN)/convolutional neural network (CNN) reconstruction. In certain embodiments, system 100 includes a hands-free wearable device 110 for display of the AR overlay superimposed on a view of the subject (e.g., superimposed on a view of an operating field as viewed by surgeon 120 and updated in real time)).
Also see [0109] discloses the step of claim 30 i.e. “at least one visual landmark in the three dimensional model integrated with the first image data of the surgical site” NIR imaging apparatus 160 can be used to image a dual-modality probe or other fluorescent probe 165 which is administered to patient 135 before or in preparation for a medical procedure (e.g., a surgical procedure). Images of the probe may include fiducial markers associated with tracking sensors 145a,b. for orientation/registration (e.g., indexing). Alternatively (or additionally), the location of fiducial markers may be otherwise detected (e.g., via a tracker) and used for orientation/registration of the NIR fluorescent images. These pre-operative NIR image(s) can be used for producing the real-time augmented reality (AR) overlay. In some embodiments, a pre-operative NIR image of an administered probe 165 is used as a fiducial marker itself in place of or in combination with the fiducial tracking sensors. For example, probe 165 may interact with a tissue structure in a manner that does not change substantially over the time course of a medical procedure, allowing the essentially static pre-operative NIR images to act as a fiducial marker for orienting or otherwise positionally registering the AR overlay (e.g., in 2D or 3D).

Claim 22. 
The method of claim 21, wherein obtaining, by a controller of an automated surgical hub system, first image data of a surgical site, comprises obtaining, by the controller of the automated surgical hub system, MRI image data, CT image data, or x-ray image data of the surgical site. See [0003] discloses the NIR images are registered and/or overlaid with one or more radiological images (e.g., PET, SPECT, PET/CT, and/or SPECT/CT images which were obtained preoperatively/perioperatively) by a processor [e.g., that uses an artificial neural network (ANN) or convolutional neural network (CNN) reconstruction algorithm] to produce a real-time AR overlay (3D representation).

Claim 23. 
The method of claim 21, wherein obtaining, by a controller of an automated surgical hub system, the first image data of a surgical site, comprises: controlling, by the controller of the automated surgical hub system, the at least one illumination source to illuminate the surgical site in a second manner; and receiving, by a visualization system of the automated surgical hub system, the first image data from the surgical site under the illumination in the second manner by the at least one illumination source. [0108] a radiological imaging apparatus (e.g., apparatus 155 of FIG. 1, e.g., a PET or SPECT imaging system) is used to image a radiolabeled probe. The radiolabeled probe may be, for example, a dual-modality (PET-optical) cancer-targeting nanoparticle probe. This allows structures that the probe concentrates within or otherwise associates with, to be imaged. In some embodiments, 3D anatomical imaging (e.g., CT or MRI) or other 2D or 3D anatomical imaging (e.g., ultrasound, e.g., 2D or 3D x-ray radiography) is performed. This imaging can be performed in combination with radiological imaging such as PET or SPECT imaging (e.g., PET/CT imaging, e.g., SPECT/CT imaging).

Claim 24. 
The method of claim 23, wherein controlling, by the controller of the automated surgical hub system, the at least one illumination source to illuminate the surgical site in a second manner comprises illuminating the surgical site with white-light illumination. See [0006] discloses the fluorescent light emitted by the multimodal probe may simply be being viewed by the naked eye and may not require enhancement.

Claim 26. 
Bradbury teaches the method of claim 21, wherein obtaining, by a controller of an automated surgical hub system, first image data of a surgical site, comprises obtaining, by the controller of the automated surgical hub system, the first image data of the surgical site prior to a commencement of a surgical activity. See [0107] discloses images may also be obtained perioperatively (e.g., images may be obtained just before or near the beginning of a surgical procedure) and/or intraoperatively (e.g., images are obtained during a surgical procedure).

Claim 29. 
Bradbury teaches the method of claim 21, further comprising controlling, by a user of the automated surgical hub system, a navigation of a surgical instrument based at least in part on the integration of the three dimensional model of the surgical site with the first image data of the surgical site. See [0122] discloses referring again to the illustrative example of FIG. 1, the 3D surgical site model is updated in real time by the processor (e.g., of computer 105) based on signals from the dynamic motion tracker 150, which tracks the location of fiducial sensors 145a,b in/on (or otherwise fixed in relation to) the patient and, in some embodiments, tracks fiducial sensors 115 affixed to the hands-free wearable device. 3D image reconstruction and positional registration is performed by the processor to present a visual representation of the 3D surgical site model to the surgeon 120 via the hands-fee wearable device 110.

Claim 30 is rejected with similar reasons as set forth in claim 21, above. indexing, by the controller of the automated surgical hub system, the at least one visual landmark in the three dimensional model integrated with the first image data of the surgical site. See [0109] discloses NIR imaging apparatus 160 can be used to image a dual-modality probe or other fluorescent probe 165 which is administered to patient 135 before or in preparation for a medical procedure (e.g., a surgical procedure). Images of the probe may include fiducial markers associated with tracking sensors 145a,b. for orientation/registration (e.g., indexing). Alternatively (or additionally), the location of fiducial markers may be otherwise detected (e.g., via a tracker) and used for orientation/registration of the NIR fluorescent images. These pre-operative NIR image(s) can be used for producing the real-time augmented reality (AR) overlay. In some embodiments, a pre-operative NIR image of an administered probe 165 is used as a fiducial marker itself in place of or in combination with the fiducial tracking sensors. For example, probe 165 may interact with a tissue structure in a manner that does not change substantially over the time course of a medical procedure, allowing the essentially static pre-operative NIR images to act as a fiducial marker for orienting or otherwise positionally registering the AR overlay (e.g., in 2D or 3D).

Claim 31 is rejected with similar reasons as set forth in claim 26, above.

Claim 32. 
Bradbury teaches the method of claim 31, wherein identifying, by the controller, at least one visual landmark in the first image data comprises identifying, by the controller, at least two visual landmarks in the first image data. [0109] NIR fluorescent images of a probe (e.g., a dual-modality probe) are, optionally, obtained pre-operatively, as shown in the illustrative example of FIG. 1. For example, NIR imaging apparatus 160 can be used to image a dual-modality probe or other fluorescent probe 165 which is administered to patient 135 before or in preparation for a medical procedure (e.g., a surgical procedure). Images of the probe may include fiducial markers associated with tracking sensors 145a,b. for orientation/registration. Alternatively (or additionally), the location of fiducial markers may be otherwise detected (e.g., via a tracker) and used for orientation/registration of the NIR fluorescent images. These pre-operative NIR image(s) can be used for producing the real-time augmented reality (AR) overlay. In some embodiments, a pre-operative NIR image of an administered probe 165 is used as a fiducial marker itself in place of or in combination with the fiducial tracking sensors. For example, probe 165 may interact with a tissue structure in a manner that does not change substantially over the time course of a medical procedure, allowing the essentially static pre-operative NIR images to act as a fiducial marker for orienting or otherwise positionally registering the AR overlay (e.g., in 2D or 3D).

Claim 34. 
Bradbury teaches the method of claim 33, further comprising: obtaining, by the controller of the automated surgical hub system, third image data of the surgical site after the commencement of the surgical procedure; identifying, by the controller, the first visual landmark and the second visual landmark in the third image data; integrating, by the controller of the automated surgical hub system, the three dimensional model of the surgical site with the third image data of the surgical site; and indexing, by the controller of the automated surgical hub system, the first visual landmark and the second visual landmark in the three dimensional model integrated with the third image data of the surgical site. See fig. 1 the image data of #155, #150, ##125 and #160 can be considered as the first, second and third image data.

    PNG
    media_image1.png
    497
    778
    media_image1.png
    Greyscale

Claim 37 is rejected with similar reasons as set forth in claim 24, above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 27-28, 33, 35-36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Bradbury, and further in view of Hallen US 2019/0099226 A1.
Claim 25. 
Bradbury does not teach the method of claim 23, wherein controlling, by the controller of the automated surgical hub system, the at least one illumination source to illuminate the surgical site in a second manner comprises illuminating the surgical site with at least one monochrome laser.
However, Hallen teaches at [0038] discloses control a diagnostic device to automatically focus on anatomy based on the procedural step; provide alerts and recommendations to surgical staff; modulate color effects during laser treatment; etc. And at [0048] The surgical console(s) 302 can also be coupled with a laser module 322 and a variety of surgical accessories 324 (e.g. wireless footswitches, handpieces, probes, preloaded IOL delivery systems, aspirators, illuminators, diagnostic devices, micro-stent delivery systems, etc.) for performing surgical procedures.
	Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hallen into teachings of Bradbury in order to provide the devices that make up a surgical suite are connected.

Claim 27. 
Hallen teaches the method of claim 21, wherein obtaining, by a controller of an automated surgical hub system, first image data of a surgical site, comprises obtaining, by the controller of the automated surgical hub system, the first image data of the surgical site after the commencement of the surgical activity. [0002] Surgical consoles, imaging devices, laser devices, diagnostic devices, and other accessories that are used in ophthalmic surgery can generate, record, and transmit data relating to features of a surgery, procedure steps and stages, etc.

Claim 28. 
Hallen teaches the method of claim 21, wherein controlling, by the controller of the automated surgical hub system, at least one illumination source to illuminate the surgical site in a first manner comprises illuminating, by the at least one illumination source, the surgical site with structured light. [0082] Another example of the surgical suite optimization engine performing an action to optimize the ophthalmic surgery suite involves automatically centering surgical camera with a patient's eye. In a three-dimensional surgery system, the surgical camera should remain centered on the pupil such that the eye can be presented centrally and fully on the heads-up display without vignettes and to ensure optimal lighting conditions, i.e. Red Reflex. However, as a patient's head and/or eye moves or is repositioned by the surgeon, the patient's eye can drift outside of the surgical camera's image center causing surgical staff to reposition the patient or the camera.

Claim 33. 
Hallen teaches the method of claim 32, further comprising calculating, by the controller, a distance measure in the first image data between a first visual landmark and a second visual landmark. [0071] Using a HDR camera enables a high quality, three-dimensional image of patient anatomy. Also, a stereoscopic effect and/or hypersteropsis can be achieved to provide the surgical staff to perceive relative depth in the display of the patient anatomy. These effects are a function of several parameters including distance between cameras and the distance of the observing surgeon's eyes in relation to the display. Also, individual surgeons may prefer more or less stereopsis. Individual surgeons may also want the stereopsis modified for different procedure types or different surgical steps within a procedure type. a heads-up display can be mounted to a movable mechanism that moves the heads-up display to dynamically adjust the distance of the observing surgeon's eyes in relation to the display.

Claim 35. 
Hallen teaches the method of claim 34, further comprising calculating, by the controller, a second distance measure between the first visual landmark and the second visual landmark in the three dimensional model integrated with the third image data of the surgical site. See [0008] discloses the surgical suite optimization engine can perform a variety of actions when it receives the action code indicating a transition between steps and/or stages including, but not limited to: automatically adjusting display parameters of the stereoscopic representation of the three-dimensional image of the eye; displaying one or more overlay over the stereoscopic representation of the three-dimensional image of the eye; filtering color attributes of the stereoscopic representation of the three-dimensional image to highlight one or more areas of the eye in the stereoscopic representation of the three-dimensional image; enhancing image features of the stereoscopic representation of the three-dimensional image; moving, with a robotic arm, the heads-up display relative to the position of the surgeon at the transition between surgical phases to optimize a stereoscopic viewing distance of the first region of the eye to a position to optimize a stereoscopic viewing distance of the second region of the eye; causing a diagnostic imaging device to focus on an area of the eye. At [0012] discloses the stereoscopic representation of the three-dimensional image of the eye can also be digitally adjusted to focus on certain anatomy, to sharpen certain regions, to change color of the image, etc. Also see figs. 6 and 9.

Claim 36. 
Hallen teaches the method of claim 35 further comprising comparing the distance measure and the second distance measure. [0056] FIG. 4A illustrates representation of a graphical user interface (GUI) 400 of a display dashboard that can be displayed on a heads-up display in an ophthalmic suite according to some embodiments of the present technology. The GUI 400 can include a main surgical view window 402 that displays a stereoscopic representation of a three-dimensional image of an eye received from the surgical camera. Also, the image of the eye can show the tools 404, 406 that are being used to perform surgery. In some cases, the stereoscopic representation of the three-dimensional image of the eye can be digitally adjusted to focus on certain anatomy, to sharpen certain regions, to change color of the image, etc. Also, a variety of graphical overlays 408, 410, 412, 414, 416 can be displayed along with the image of the eye. In some cases, the surgical suite optimization module can identify certain anatomy (e.g. the macula) and an anatomical identification overlay 408 can be displayed over the image of the eye. In some cases, a surgical planning application and/or the surgical suite optimization engine can analyze pre-operative images of the eye and provide recommendations for certain aspects of the ophthalmic procedure (e.g. recommended positions for incisions) and the GUI can display incision overlays 410, 412 on the image of the eye to help guide the surgical staff. Also, in some cases where the ophthalmic procedure includes a laser treatment component, the GUI can display a laser targeting overlay 414. Also, the surgical suite optimization engine and/or the heads-up display can receive real-time surgical data (e.g. intraocular pressure) and the GUI can display a real-time surgical data overlay 416.

Claim 38 is rejected with similar reasons as set forth in claim 28, above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVID A AMINI/P.E., D.Sc., Art Unit 2613